Citation Nr: 1315529	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-38 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate condition.

2.  Entitlement to an increased evaluation for service-connected migraine headaches, currently evaluated 30 percent disabling.

3.  Entitlement to a compensable evaluation for service-connected patellar tendon pain syndrome of the right knee prior to February 17, 2012, and an evaluation in excess of 10 percent from February 17, 2012. 

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected Bell's palsy.

5.  Entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the left shoulder prior to May 23, 2008, and from July 1, 2008 through February 16, 2012, and an evaluation in excess of 10 percent from February 17, 2012.  

6.  Entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the right shoulder prior to April 10, 2009, and from June 1, 2009 through February 16, 2012, and an evaluation in excess of 10 percent from February 17, 2012. 

7.  Entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the cervical spine prior to February 17, 2012, and an evaluation in excess of 10 percent from February 17, 2012. 

8.  Entitlement to an initial compensable evaluation for service-connected bilateral inguinal hernia prior to February 1, 2008, and from March 1, 2008 through July 11, 2010, and from September 1, 2010 through February 16, 2012, and an evaluation in excess of 10 percent from February 17, 2012. 

9.  Entitlement to an initial compensable evaluation for service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1977, from August 1980 to December 1980, from September 1999 to December 1999, from October 2000 to May 5, 2003, and from May 13, 2003 to January 2007.  He had service in both the Army National Guard and the United States Army Reserve.  Additionally, the Veteran had prior active service as a cadet at West Point Military Academy from July 1967 to June 1971.  38 U.S.C.A. § 101(21)(B)-(D) (West 2002); 38 C.F.R. § 3.6(b)(4) (2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2010 rating decision, the RO granted the Veteran a temporary total disability from May 23, 2008 to July 1, 2008, based on convalescence from surgery for his service-connected degenerative joint disease of the left shoulder.  A temporary total disability was also granted from February 1, 2008, to March 1, 2008, based on convalescence from surgery for his service-connected bilateral inguinal hernia.  In light of these awards, the periods of when the temporary total disabilities were in effect are excluded from the Board's consideration of the proper schedular ratings as indicated on the title page.

In an August 2010 decision, the Board restored a 30 percent disability rating for the Veteran's service-connected migraine headaches effective January 25, 2007.  At that time, the Board remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for additional development and consideration.

While the case was in remand status, in a September 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran a temporary total disability from July 12, 2010 to September 1, 2010, based on convalescence from surgery for his service-connected bilateral inguinal hernia.  A temporary total disability was also granted from April 10, 2009, to June 1, 2009, based on convalescence from surgery for his service-connected degenerative joint disease of the right shoulder.  In light of these awards, the periods of when the temporary total disabilities were in effect are also excluded from the Board's consideration of the proper schedular ratings as indicated on the title page.

In the September 2012 rating decision, the AMC also awarded the following increased ratings:  10 percent (from zero percent) for service-connected patellar tendon pain syndrome of the right knee, effective February 17, 2012; 10 percent (from zero percent) for service-connected degenerative joint disease of the left shoulder, effective February 17, 2012; 10 percent (from zero percent) for service-connected degenerative joint disease of the right shoulder, effective February 17, 2012; 10 percent (from zero percent) for service-connected degenerative joint disease of the cervical spine, effective February 17, 2012; and 10 percent (from zero percent) for service-connected bilateral inguinal hernia, effective February 17, 2012.  Because less than the maximum available benefit for a schedular rating was awarded in these instances and because the increases were not made effective for the entire period of the rating periods on appeal, the claims remain before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In the August 2010 decision, the Board referred claims of service connection for umbilical hernia and multiple myeloma to the AOJ.  It does not appear that these issues have been addressed and they are again referred to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to again remand the claims on appeal to the AOJ for additional development and consideration.

In the August 2010 remand, the Board requested that the Veteran be provided proper notice with respect to the claim of service connection for a prostate condition based on herbicide exposure.  In particular, the notice was to include the procedural steps to verify such exposure as outlined in M21-1MR (VA's Adjudication Procedures Manual).  A notice letter was sent to the Veteran in September 2011.  The letter discussed service connection generally, but in particular the tailored notice pertained to claims based on asbestos exposure and not herbicide exposure.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  The prostate condition claim must be remanded to allow for the AOJ to send the Veteran proper notice regarding a service connection claim based on herbicide exposure.  

Additionally, because the Veteran contended that he was exposed to herbicide agents such as Agent Orange while he was stationed in Okinawa, Japan, the Board requested in the remand that the specific development procedures should be followed for determining whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, chap. 2, sec. C(10)(n).  This aspect of development was not accomplished on remand; thus, the prostate condition claim must also be remanded again to complete this development.  See Stegall, 11 Vet. App. at 271.

As noted in the Board's August 2010 remand, the Veteran provided testimony at a March 2011 Board hearing in which he stated that he receives treatment through the VA system.  The claims file shows that the treatment is specifically through the VA Medical Center (VAMC) in Temple, Texas.  In the remand, the Board requested that records dated since February 2010 should be obtained.  Pursuant to the remand, the AMC obtained records from the Temple VAMC dated from February 2010 to February 2011.  Later, the AMC obtained VA treatment records that were dated from May 2012 to July 2012.  

In a February 2013 statement, the Veteran requested that VA obtain his treatment records from the Temple VAMC, dated from January 2007 to the present.  A review of the claims file reveals that, while some of the Veteran's VA treatment records have been obtained, there are significant gaps in treatment.  VA treatment records have been obtained covering the following dates-November 2008 to February 2011 and May 2012 to July 2012.  In contrast, it appears that records covering the following dates are outstanding-January 2007 to November 2008 and February 2011 to May 2012.  Based on the context of the available VA treatment records and the Veteran's statements, additional VA treatment records likely exist covering the identified time periods.  These records may be potentially relevant to all of the claims on appeal.  Therefore, the case must be remanded to obtain these VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given that the case must be remanded, the AOJ should take this opportunity to also obtain even more recent VA treatment records.

In November 2012, the Veteran also identified private treatment providers-Drs. Chapman, Waples, and Cook.  In February 2013 he submitted an authorization for release of records for Clearwater Cancer Institute, which is Dr. Waples' facility.  The Veteran indicated that these treatment providers pertain to his claim of service connection for multiple myeloma, which is not on appeal to the Board and is being referred to the AOJ.  Nevertheless, given that the case is remanded, the Board finds that records from these identified private treatment providers should be requested in the event that they may possess relevant medical records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran proper notice with respect to service connection claims based on herbicide exposure.  In particular, this notice must include the procedural steps to verify such exposure as outlined in M21-MR.

2.  The Veteran should be asked to provide the approximate dates, location(s), and nature of his alleged herbicide exposure.

3.  The Veteran's description of his service, and exposure to herbicides and all associated documents, should be sent to the Compensation and Pension Service, who should then request a review of the Department of Defense's (DOD) inventory of herbicide operations to determine if herbicides were used where the Veteran served.

4.  If the DOD review does not confirm the Veteran's exposure to herbicides, all associated documents should be sent to the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate organization for verification.  If unable to provide such information, they should be asked to identify the agency or department that could provide such information and the RO/AMC should conduct follow-up inquiries accordingly.

5.  The RO/AMC should obtain medical records from the Temple VAMC, dated from January 2007 to November 2008, from February 2011 to May 2012, and since July 2012.

6.  The RO/AMC should also request medical records from Drs. Chapman, Waples, and Cook, and the Clearwater Cancer Institute.  Any necessary authorization for the release of the records should be obtained from the Veteran.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

